Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office action is in response to the Request for Reconsideration received 8/1/2022.
2.	Claims 39 through 59 are pending in the application. Claim 39 is an independent claim. 
3.	Claims 39-42, 43, 44-47, 50, and 56 remain rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea without significantly more. Claims 39-59, remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rutledge et al., PGPub. 2004/0054627 filed (12/20/02) in view of Rosenblum and further in view of Messner.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 39-47, 50, 55, and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In reference to independent claim 39, the claim recites obtaining sub-portion user selections, determining prorated values (i.e. apportionment) for content, obtaining the sub-portions, and composite the actual obtained desired multi-source sub-portions into a composite work, and providing the composite work to a requestor. 
The limitation obtaining sub-portion user selections datastructures for desired multi-source sub-portions of source content of source content datastructures, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind. A person could obtain structured paper magazine articles from different sources by cutting out specific articles and images from a magazine and/or newspaper. The act of determining a value and compiling the obtained content into a composite work recites a mental process through an evaluation of a portion of content based on a user coming up with a pricing structure for the different multi-source portions. A person could evaluate a sub-portion of any content and determine a value based on sub-portion being a portion of a whole source item. Thus, the apportionment step falls into the ‘Mental Process’ grouping of abstract ideas which includes observation and evaluation. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper) to perform the claim limitation. Further, the courts have identified limitations that do not integrate a judicial exception into a practical application by merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. MPEP 2106.05(f). The limitation of composite the actual obtained desired multi-source portions datastructures into a composite work, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Grouping, arranging, and/or retrieving a collection of something is recited in a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer processor. Further, the claims do not include additional elements that are sufficient to amount to significantly more when the claim recites obtaining actual desired multi-source sub-portions and providing the composite work to a requestor. These steps are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d). This judicial exception is not integrated into a practical application because the computer processor found in the claim does not add a meaningful limitation to the abstract idea because the processor amounts to simply implementing the abstract idea on a computer. 
In reference to dependent claim 40-42, the claims recites providing and displaying different types of content works and allowing the content work to be selected.  The claims recites a mental step and thus the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the act of providing and displaying different types of content words and allowing content to be selected are well-understood and routine as recognized by the court decisions listed in MPEP 2106.05(d)..
 In reference to dependent claim 43, the claim recites a selector for allowing a user to select specific types of content works for display. The language found in the claim is mental process for selecting specific types of content for display. The claim language does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In reference to dependent claims 44 through 47, the claim recites different types of content selections, preview of content selections, and ordering of content selections, which are a mental process and thus do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the act of selecting, ordering, and displaying content are well-understood, routing, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
In reference to dependent claim 50, 55, and 56, the claim recites a selection of ads to be included and different types of ads in the composite work. The selection of an ad is a mental process and does not include elements that are sufficient to amount to significantly more than the judicial exception. 






Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 39-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rutledge et al., PGPub. 2004/0054627 filed (12/20/02) in view of Rosenblum, ‘Peak 2000 Conference Reveals E-Publishing’s “War for the Eyeballs” 2000, and in further view of Messner et al., PGPub. 2001/0043364 filed (5/31/2001).
In reference to independent claim 39, Rutledge teaches:
	‘obtain sub-portion user selections for desired multi-source sub portions of source content datastructures;’
The reference discloses a means of retrieving specific pieces of content which include many different types of media content including text, audio, video, etc. As presently claimed, the limitation is be interpreted by the reference to Rutledge by the computer that receives user selections through the device used to scan specific articles of content. See paragraphs 0062 through 0079. The selections made by the user may relate to an entire magazine or specific articles (sub portions of content) within the magazine. See paragraphs 0094 through 0118.
	‘determine content-based apportionment for the desired multi-source sub-portions; wherein apportionment is based on a value not exceeding the sub-portions’ percentage value of source content’
As presently claimed, the reference discloses a means for a user to retrieve and purchase an entire magazine through the system as well as separate articles. Each article is associated with a media ID by a publisher using a 3rd party software package and has a distinct cost related to it such that if the user purchased multiple articles the user would be charged based on the cost of each article purchased. See paragraphs 0102 through 0118. The reference to Rutledge details methods for selecting one article from multiple articles and determining a cost associated with (i.e. allotted amount or set amount) the article. More specifically, the media ID intermediary receives the magazine from the publisher and prepares the information so that the media ID user can download/purchase portions of the magazine. The reference allows for an independent author to install a subset of the media ID’s for each chapter in a book allowing for a user to purchase each individual chapter of a book. See paragraphs 0102 through 0120. The reference to Rutledge teaches a means of purchasing 1 chapter with the possible addition of a 2nd article based on it being relevant. The reference fails to explicitly state a value not exceeding the sub-portions’ percentage value of source content however the reference to Rosenblum discloses accessing electronic materials and more specifically pricing structures to access electronic materials including different pricing structures or schemes (See Rosenblum, pages 7-8) pricing schemes include a price per article, a ten dollar per day option for access to content for one day, fifteen percent of a total price for access to titles, and electronic access only at ninety percent of a print price. A percentage value of some piece of content against a source is taught using the content based pricing structures. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Rutledge which teaches a cost structure for content including portions (sub-portions) of content and access to the entire content with the reference to Rosenblum which teaches a similar method of accessing portions of content in addition to multiple pricing schemes for accessing said content including both per article costs and percentage values as they relate to the value placed on accessing content since this would have provided increased flexibility for content authors for determining the value of their content.
	‘obtain actual desired multi-source sub-portions datastructures;
The user may utilize the media ID intermediary to obtain the full content of the original printed media. Through contact with the media ID intermediary the original article can be obtained in electronic and printed form. See paragraphs 0102 through 0119.
	‘composite the actual obtained desired multi-source sub portions datastructures into a composite work datastructure; and provide the composite work datastructure to the requestor.’
As presently claimed, generating a composite work is taught by reference through broth electronic and physically printing the articles. Thus, the user may order specific articles (i.e. content) and view said articles as a collection on a user interface. See paragraphs 0111 through 0118, 0099 through 0111, 0261 through 0266. The reference to Rutledge teaches a means of utilizing tags to identify sub elements of a newspaper or magazine. Further, the articles or pieces of content may be stored and printed. 0094 through 0118. The reference to Rutledge fails to explicitly state compiling the obtained multi-source articles into a composite work and provide the composite work to a requestor. The reference to Messner provides of combining content from a plurality of content providers and sources into a personalized publication. The personalized publication is sent to a requestor and may be printed or sent via mail to the requestor. See paragraphs 0030, 0042 through 0045, 0047, 0051, 0070, and 0074. The reference are analogous since both make content selections from different sources and both can store said content sub portions prior to printing said content as a printed product. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the reference to Rutledge which allows for the selection and retrieval of sub portions (i.e. articles, magazine articles, etc.) and fee structures for said articles with the personalized publications taught by Messner which provide a mechanism for retrieving content from multiple sources and combining said content into a personalized publication designed to be printed as a printed product to the requestor since it would have provided an enhanced display of more than one piece of retrieved content as a final product. 
In reference to dependent claim 40, Rutledge teaches:
	Providing a means of retrieving specific pieces of content wherein the content may include many different types of media content including text, audio, video, etc. See paragraphs 0070 through 0079.
In reference to dependent claim 41, Rutledge teaches:
	The media ID system allows a user to make selections of specific media content and further allows for a user to save, order, and display content through specific selections. See paragraphs 0094 through 0119. 
In reference to dependent claim 42, Rutledge teaches:
	The media ID system allows a user to make selections of specific media content and further allows for a user to save, order, and display content through specific selections. See paragraphs 0094 through 0119. 
In reference to dependent claim 43, Rutledge teaches:
	As presently claimed, the reference discloses a means of utilizing ID links in relation to the media. Further, based on selections of specific media ID, content is retrieved, stored, and awaits either ordering by a user and/or viewing by a user. See paragraphs 0111 through 0118.
In reference to dependent claim 44, Rutledge teaches:
	The user may generate selections based on a number of different categories within the media environment. See paragraphs 0060 through 0089. 
In reference to dependent claim 45, Rutledge teaches:
	The user interface allows for the preview of content categories and sub categories of content work. See figures 30, 34, 39, 47. Also, see paragraphs 0100 through 0113. 
In reference to dependent claim 46, Rutledge teaches:
	The user may order specific articles (i.e. content) and view said articles as a collection on a user interface. See paragraphs 0111 through 0118, 0099 through 0111, 0261 through 0266.
In reference to dependent claim 47, Rutledge teaches:
	The user may order specific articles (i.e. content) and view said articles as a collection on a user interface. See paragraphs 0111 through 0118, 0099 through 0111, 0261 through 0266.
In reference to dependent claim 48, Rutledge teaches:
	The user is presented with different output options related to the output of content through the user media ID user interface. See figures 30, 34, 39, and 47. Also, see paragraphs 0099 through 0111, and 0360. 
In reference to dependent claim 49, Rutledge teaches:
	The categories and sub categories of content are arranged and placed into a desired output format by the user of the media ID user interface. See figures 30, 34, 39, and 47. Also, see paragraphs 0099 through 0111, and 0360. 
In reference to dependent claim 50, Rutledge teaches:
	The user may retrieve advertisements and include ad content for retrieval from the media ID database. See paragraphs 0113 through 0115. 
In reference to dependent claim 51-53, Rutledge teaches:
	The reference discloses a means for selecting advertisements to be included in the media ID software system and a means for determining costs for content released to a user per piece of content received. See paragraphs 0102 through 0111.
In reference to dependent claim 54, Rutledge teaches:
	The output format selected based upon user preferences include only those pieces of content the user deems necessary and thus costs are based solely on said selected content. The reference to Rutledge discloses a means for selecting advertisements to be included in the media ID software system and a means for determining costs for content released to a user per piece of content received. See paragraphs 0102 through 0111.
In reference to dependent claim 55-56, Rutledge teaches:
	The reference allows a user to select and add advertisements from a category to include within the media ID system. See paragraphs 0113 through 0116.
In reference to dependent claim 57, Rutledge teaches:
	The content and advertisements are selected based upon user interests and classified in the media ID system using categories which match similar content. See paragraphs 0102 through 0113.
In reference to dependent claim 58, Rutledge teaches:
	The indicia is received by the media ID software system based upon user selections and thus effects identification of content works matching the indicia bound to each piece of content. The categories and groups established through the user interface represent both parts and subparts of an entire group of content selections and a user determined template output format. The content is provided to the user through different output devices dependent upon established user preferences. See paragraphs 0099 through 0115 and 0360 through 0369.
In reference to dependent claim 59, Rutledge teaches:
	The content is provided to the user through different output devices dependent upon established user preferences. See paragraphs 0099 through 0115 and 0360 through 0369. 


Response to Arguments
8.	Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. In reference to applicant’s arguments related to the rejection under 35 U.S.C. 101 applicant states ‘given that the claim recites technical datastructures, and the clear compositing of a new work’ in accordance with the Federal Circuit’s decision in DDR Holdings, LLC r. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014), the claim is in clear compliance with 35 U.S.C. 101. The examiner disagrees and points to the difference between the DDR Holdings example and applicant’s claim. The DDR Holdings case found that ‘the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks’, and the claims ‘address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after clicking on an advertisement and activating a hyperlink’. The examiner disagrees with applicant and does not believe the term ‘datastructures’ within the claim results in the claim solving a specific problem within the internet, network, or within a specific technology. The current claim recites features such as datastructures broadly and generically within the claim. A data structure encompasses any repository of data. The examiner notes the limitations of the current claim recite limitations that obtain sub-portions of source content, determine apportionment for the sub-portions, obtain desired sub-portions, and composite the sub-portions into a composite work to provide to a user. The examiner believes the limitations, including the ‘datastructures’ fail to incorporate an abstract idea into a practical application and is not ‘significantly more’ than the abstract idea. The content-based apportionment, as presently claimed, is nothing more than applying math to determine a specific cost associated with specific content and is a step that can be performed mentally. Claim do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations and evaluations. An example provided includes ‘collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the mind. If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen or paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid to help perform a mental step (e.g. a mathematical calculation) does not negate the mental nature of the limitation. Claims can recite a mental process even if they are claimed as being performed on a computer or in a computer environment and/or using a computer as a tool to perform the concept.
	In reference to the rejection of claims 39-59 under 35 U.S.C. 103 as being unpatentable over Rutledge in view of Rosenblum and further in view of Messner, the examiner disagrees with applicant regarding the limitations:
	‘determine content-based apportionment for the desired multi-source sub-portions, wherein apportionment is based on a value not exceeding the sub-portions’ percentage value of source content.’
Applicant states in the arguments that Rosenblum does not mention apportionment relative to a source content, they never mention the word ‘portion’, ‘pro rata’ nor any analogue thereto. However, the reference discloses a pay-per-article scheme which is based on a portion of the whole price for the source content. The apportionment in the claim fails to state anything more than ‘apportionment is based on a value not exceeding the sub-portions’ percentage value of source content’. The claim does not recite any specific value or threshold value and does not provide a value in relation to the source content. Thus, the reference to Rosenblum, when it discloses a means of pricing structures for determining values for content, provides adequate support for content-based apportionment for articles (sub-portions) where the value per article is an apportionment value of the source content and a fifteen percent of a total price for access to titles is an apportionment value based on a source value. The claim language, as presently claimed does not improve the functioning of a computer or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a) nor does it apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05€. The examiner does not believe the limitation including the apportionment does not provide detailed language to overcome the current rejection when the claim is read as a whole. Therefore, the claim rejections are maintained.



Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178